Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 5, 8, 15, 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. US 2020/0137404 in view of Chen et al. US 2019/0394463

Yoo discloses:
1. A method of filtering reconstructed video data, the method comprising: receiving an edge type variable specifying whether a vertical edge or a horizontal edge is being filtered in a current block of the video (0194); deriving a maximum filter length based on the edge type variable (0233-4); and performing a deblocking filtering for the current block based on the derived maximum filter length (Figs. 1 and 2: filtering unit; 0233-4)
Yoo does not explicitly disclose the following, However Chen teaches filtered in a current block of the reconstructed video data (Fig. 5: 510-512; Fig. 6; 0023: search appropriate filter levels for horizontal and vertical direction; 0050) filter length of a deblocking filter based on the edge type variable (Figs. 9 and 10; 0070: different filter levels may be decoded 914 for vertical block boundaries and horizontal block boundaries within a given color plane… wherein the first and the second filter levels specify one or more thresholds that are used to select a length for a deblocking filter).
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the reference(s) as above in order to determining filter levels based on respective color planes of the image (Chen 0059)


5. The method of claim 1, wherein deriving the maximum filter length further comprises deriving the maximum filter length based on one or more conditions relating to at least one of a size of a transform block associated with the current block or a size of an adjacent transform block (0048-53; 0228-35).

8. The method of claim 5, wherein the maximum filter length is set equal to 3 when (i) the edge type variable specifies that the horizontal edge is filtered and (ii) a first height of the transform block at a chroma location in the current block associated with the current block at the chroma location in the current block or a second height of the adjacent transform block are both equal to or greater than 8 (0048-53; 0228-35; 0085; Fig. 4, 8, and 9; 0100-15; 0170-206: offering various block size examples; 0233-6).

15. The method of claim 5, wherein, when the edge type variable specifies that the vertical edge is filtered, the size of the transform block associated with the current block comprises a width of the transform block associated with the current block and the size of the adjacent transform block comprises a width of the adjacent transform block (Fig. 9; 0241-8).

16. The method of claim 5, wherein, when the edge type variable specifies that the horizontal edge is filtered, the size of the transform block associated with the current block comprises a height of the transform block associated with the current block and the size of the adjacent transform block comprises a height of the adjacent transform block (Fig. 9; 0241-8).

17. The method of claim 1, 
Yoo does not explicitly disclose the following, However Chen teaches wherein the maximum filter length is derived based on a color component variable specifying a particular color component value for the current block (0059: determining 814 the filter levels includes determining 814 a first filter level based on a first color plane (e.g., a luminance plane) of the image, wherein the first filter level specifies one or more thresholds that are used to select a length for a deblocking filter; and determining 814 a second filter level based on a second color plane (e.g., a chrominance plane) of the image, wherein the second filter level specifies one or more thresholds that are used to select a length for a deblocking filter).
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the reference(s) as above in order to determining filter levels based on respective color planes of the image (Chen 0059)


18. The method of claim 1, wherein receiving the edge type variable comprises receiving a tree type variable specifying whether a dual tree is used to partition the reconstructed video data, wherein deriving the maximum filter length comprises deriving the maximum filter length based on the tree type variable (Fig. 7; 0048-53; 0233-6).

19. The method of claim 1, wherein the maximum filter length for the current block identifies a maximum number of samples from the vertical edge or the horizontal edge to modify when performing the deblocking, filtering for the current block (0224-31).

20. The method of claim 19, wherein the maximum number of samples in from the vertical edge or the horizontal edge to use as inputs when performing the deblocking filtering for the current block is derived from the maximum filter length (0224-31).

Claim 6, 7, 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoo in view of Zhao et al. US 10965941
6. The method of claim 5, wherein when (i) the edge type variable specifies that the horizontal edge is filtered and (ii) a height in luma samples of the transform block associated with the current block is equal to or greater than 32 (0048-53; 0228-35; 0085; Fig. 4, 8, and 9; 0100-15; 0170-206: offering various block size examples; 0233-6).
Yoo does not explicitly disclose the following, However Zhao teaches the maximum filter length is set equal to 7 (19:43-46 – referencing 3, 5, and 7 tap filters; 26:39-42)
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the reference(s) as above in order to have examples for weak filters for an average filter or another type of filter for a strong smoothing filter (Yoo 0236)
	
7. The method of claim 6, wherein the maximum filter length is set equal to 3 when (i) the edge type variable specifies that the horizontal edge is filtered and (ii) the height in luma samples of the transform block associated with the current block is less than 32 (0048-53; 0228-35; 0085; Fig. 4, 8, and 9; 0100-15; 0170-206: offering various block size examples; 0233-6).

9. The method of claim 8, wherein the when the edge type variable specifies that the horizontal edge is filtered and at least one of (i) the first height of the transform block associated with the current block at the chroma location in the current block or (ii) the second height of the adjacent transform block associated with the current block is less than 8 (0048-53; 0228-35; 0085; Fig. 4, 8, and 9; 0100-15; 0170-206: offering various block size examples; 0233-6).
Yoo does not explicitly disclose the following, However Zhao teaches the maximum filter length is set equal to 1 (26:39-42)
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the reference(s) as above in order to have examples for weak filters an average filter or another type of filter for a strong smoothing filter (Yoo 0236)

10. The method of claim 5, wherein the when (i) the edge type variable specifies that the vertical edge is filtered and (ii) a width in luma samples of the transform block associated with the current block is equal to or greater than 32 (0048-53; 0228-35; 0085; Fig. 4, 8, and 9; 0100-15; 0170-206: offering various block size examples; 0233-6).
Yoo does not explicitly disclose the following, However Zhao teaches the maximum filter length is set equal to 7  (26:39-42)
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the reference(s) as above in order to have examples for weak filters an average filter or another type of filter for a strong smoothing filter (Yoo 0236)

11. The method of claim 10, wherein the maximum filter length is set equal to 3 when (i) the edge type variable specifies that the vertical edge is filtered and (ii) width in luma samples of the transform block associated with the current block is less than 32 (0048-53; 0228-35; 0085; Fig. 4, 8, and 9; 0100-15; 0170-206: offering various block size examples; 0233-6).

12. The method of claim 5, wherein the when (i) the edge type variable specifies that the vertical edge is filtered and (ii) a first width in chroma samples of the transform block at a chroma location in the current block and a second width in chroma samples of the adjacent transform block are both equal to or greater than 8 (0048-53; 0228-35; 0085; Fig. 4, 8, and 9; 0100-15; 0170-206: offering various block size examples; 0233-6).
Yoo does not explicitly disclose the following, However Zhao teaches the maximum filter length is set equal to 3 (19:43-46 – referencing 3, 5, and 7 tap filters; 26:39-42)
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the reference(s) as above in order to have examples for weak filters for an average filter or another type of filter for a strong smoothing filter (Yoo 0236)

13. The method of claim 12, wherein when the edge type variable specifies that the vertical edge is filtered and at least one of (i) the first width in chroma samples of the transform block associated with the current block at the chroma location in the current block or (ii) the second width in chroma samples of the adjacent transform block is less than 8 (0048-53; 0228-35; 0085; Fig. 4, 8, and 9; 0100-15; 0170-206: offering various block size examples; 0233-6).
Yoo does not explicitly disclose the following, However Zhao teaches the maximum filter length is set equal to 1 (19:43-46 – referencing 3, 5, and 7 tap filters; 26:39-42)
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the reference(s) as above in order to have examples for weak filters for an average filter or another type of filter for a strong smoothing filter (Yoo 0236)

14. The method of claim 5, wherein the when (i) the edge type variable specifies that the horizontal edge is filtered and (ii) a modulo operation produces a particular value when performed on a height of a coding tree block associated with the horizontal edge (0048-53; 0228-35; 0085; Fig. 4, 8, and 9; 0100-15; 0170-206: offering various block size examples; 0233-6).
Yoo does not explicitly disclose the following, However Zhao teaches the maximum filter length is set equal to 1 (19:43-46 – referencing 3, 5, and 7 tap filters; 26:39-42)
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the reference(s) as above in order to have examples for weak filters for an average filter or another type of filter for a strong smoothing filter (Yoo 0236)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH W BECKER whose telephone number is (571)270-7301. The examiner can normally be reached flexible usually 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph G Ustaris can be reached on 5712727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSEPH W BECKER/Examiner, Art Unit 2483